Citation Nr: 1041518	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  08-31 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right wrist strain.

2.  Entitlement to service connection for hernia scar.

3.  Entitlement to an increased rating for service-connected 
hysterectomy with scar, currently rated 30 percent disabling.  

4.  Entitlement to an increased rating for service-connected 
degenerative joint disease of the left shoulder, currently rated 
10 percent disabling. 

5.  Entitlement to an increased rating for service-connected 
degenerative joint disease of the left wrist, currently rated 10 
percent disabling.

6.  Entitlement to an increased (compensable) rating for right 
lung scarring. 

7.  Entitlement to an increased (compensable) rating for right 
breast scar. 

8.  Entitlement to an increased (compensable) rating for right 
forearm scar. 
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 
2007.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The right wrist issue has been recharacterized as indicated on 
the title page to comport with the medical evidence of record.

The six increased rating claims set forth on the cover page of 
this decision are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The Veteran's right wrist strain began in service.

2.  The Veteran has no disability manifested by a hernia scar due 
to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for right wrist strain 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  The criteria for service connection for a hernia scar have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board is granting service connection for a right wrist 
disability, and this is the greatest benefit the Veteran can 
receive under the circumstances.  Any failure to notify or assist 
her is inconsequential and, therefore, at most, no more than 
harmless error.

The RO provided the appellant pre-adjudication notice regarding 
her hernia scar claim by letter while she was still on active 
duty. 

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned as the claim for service 
connection is denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations to determine the presence of disability, and 
afforded the appellant the opportunity to give testimony before 
the Board.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.
II.  Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  If there is no evidence of a chronic 
condition during service, or an applicable presumption period, 
then a showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id. 

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the claimant 
currently has a claimed disability.  Absent proof of a present 
disability, there can be no valid claim.  See, e.g., Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998).  

Although the Veteran may testify as to symptoms she perceives to 
be manifestations of a disability, the questions of whether a 
chronic disability is currently present and related to service 
require medical knowledge and must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Veteran's service treatment records are negative for any 
findings, complaints, or treatment of a right wrist disability.  
However, the Veteran has complained of right wrist pain since 
service, and was diagnosed with an identifiable disability, 
recurring right wrist strain, by a VA examiner in August 2007, 
several months prior to discharge.  Accordingly, service 
connection for right wrist strain is warranted.  

There is no evidence that the Veteran currently has or ever has 
had a hernia scar.  The Veteran's service treatment records show 
a provisional diagnosis of Spigelian (lateral ventral) hernia.  
There is no evidence of record that the Veteran's putative hernia 
resulted in surgery or any scarring.  VA examinations in August 
2007 noted an abdominal scar from her inservice hysterectomy, the 
Veteran was granted service connection for that scar, and her 
claim for an increased rating for that scar is being remanded for 
additional development.  

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection for a hernia scar 
is not warranted. 


ORDER

Entitlement to service connection for right wrist strain is 
granted.

Entitlement to service connection for hernia scar is denied.


REMAND

Regarding the increased rating claims, the Veteran's 
representative stated that her conditions have worsened since her 
last examinations conducted over 3 years ago.  A veteran is 
entitled to a new VA examination where there is evidence that the 
condition has worsened since the last examination.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a skin 
examination.  Provide measurements of the 
length and width of the Veteran's scars of 
the abdomen (hysterectomy scar), right 
forearm and right breast; and state whether 
the scars are deep or superficial, unstable, 
painful, or cause any limitation of function.

2.  Schedule the Veteran for a VA pulmonary 
examination to determine the severity of her 
service-connected right lung scarring.  The 
report must specifically include FVC percent 
predicted and DLCO (SB) percent predicted. 

3.  Schedule the Veteran for an appropriate 
examination of her left shoulder and left 
wrist.  The examiner should provide range of 
motion of the left shoulder and left wrist  
in degrees.  Describe any functional 
limitation due to pain, weakened movement, 
excess fatigability, pain with use, or 
incoordination.  Additional limitation of 
motion during flare-ups and following 
repetitive use due to limited motion, excess 
motion, fatigability, weakened motion, 
incoordination, or painful motion should also 
be noted.

4.  Then readjudicate the claims.  
Consideration should be given to entitlement 
to a separate compensable rating for her 
abdominal hysterectomy scar.  If any claim 
continues to be denied, send the Veteran and 
her representative a supplemental statement 
of the case and give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


